DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2020 has been entered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “protrusion protruding toward the door frame” and “the door frame further includes a recess” in claim 10 and “reinforcing portion crossing the opening of the fixing member” in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“Fixing member” in claim 1, 10, 11, 16, and 19. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: specification par. 20, “fixing member having a shape corresponding to the flange of the door frame on an upper jig.”
“Reinforcing portion” in claim 11. A review of the specification shows that it does not cite any particular structure. For examination purposes, “reinforcing portion” will be interpreted as any structure capable of reinforcing.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 further recites the limitations “reinforcing portion crossing the opening of the fixing member.” The term “reinforcing portion” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. 
However, the specification as originally filed, fails to describe a responding structure or technique by which the reinforcing portion reinforces. A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose a structure which is capable of reinforcing. When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed function, or no association between the structure and the claimed function can be found in the specification, the written description fails to clearly define the boundaries of the claim
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “reinforcing portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
“Reinforcing portion.” The structure of the control unit is not described in the specification and so, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “reinforcing portion” will be interpreted as any structure capable of reinforcing.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-3, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 4010343 A) in view of Fish (US 20190048209 A1), Komatsu et al. (US 5406057 A), and Lerssen et al. (US 5789724 A).
Regarding claim 1, Tanaka teaches a cooking appliance (microwave oven, abstract), comprising: a main body (oven body 1) having a cooking chamber (heating chamber 2); and a door (3) configured to open or close the cooking chamber (door is used for opening and closing of the heating chamber, Col. 3 lines 17-18), the door including: 
a door frame (door frame 24) having an opening (door screen 5), 
a shielding member (wire mesh 23), disposed at the door frame, configured to cover the opening of the door frame (wire screen is part of the door screen, which covers the opening, Col 3, 56-58), and having a plurality of conductive wires crossing each other (metal mesh with wires, Col 1 lines 61-65, Fig. 6; where the wires are weaved into a metal mesh, Col 6 line 16) and a coating (oxide coating on the wire screen, Col 4 lines 30-34; where the coating is used to reduce reflection rays), 
a fixing member (door inner frame 20), coupled with the door frame (inner frame 20 is attached to the door frame 27 by screws 25, Fig. 3, Col. 3 lines 64-65), having an opening corresponding to the opening of the door frame (door screen 5 is fixed by the door inner frame 20 that has an opening corresponding to that of the door frame 24, Fig. 1 and 3), and the shielding member disposed in between the door frame and the fixing member (wire mesh 23 is between the door frame 24 and inner door frame 20, Fig. 3), and 
a screen (glass plate 21) provided on a side of the fixing member from the shielding member (glass plate 21 on a side of the inner door frame 23, Fig. 3), wherein the screen is 
Fish teaches silicon-based coating for a wide range of applications that require high temperature and heat resistance (par. 2), including a heat-resistant coating (silicon-based coating which has desired features that include heat resistance par. 2; where the coatings can be applied in a range of materials and surfaces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the teachings of Fish and include a silicon-based heat-resistant coating. Doing so would have the benefit of producing a coating with superior heat resistance (par. 5, Fish) while being customizable in terms of coating color, appearance, feel, and glossiness (par. 4, Fish).
Tanaka does not teach said screen provided on an opposite side of the fixing member from the shielding member, wherein the screen is spaced a predetermined distance from the shielding member by the fixing member.
Komatsu teaches an microwave oven door wherein said screen provided on an opposite side of the fixing member from the shielding member (plate [screen] 26 is on the opposite of the inner plate [fixing member] 24 from the sheet [shielding member] 22, see annotated drawing [1] below), wherein the screen is spaced a predetermined distance from the shielding member by the fixing member (plate [screen] 26 is set a predetermined distance from the sheet [shielding member] 22 by the inner plate [fixing member] 24, see annotated drawing [1] below)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka in view of Fish to incorporate the 
Tanaka does not teach wherein an outermost perimeter of the shielding member is formed to correspond to an outermost perimeter of the fixing member, such that an outermost size and outermost shape of the shielding member and the fixing member correspond to each other and are aligned in the door frame.
Lerssen teaches an oven door assembly wherein an outermost perimeter of the shielding member (choke 22) is formed to correspond to an outermost perimeter of the fixing member (first inner choke cover 34), such that an outermost size and outermost shape of the shielding member and the fixing member correspond to each other and are aligned in the door frame (outer perimeter of the choke [shielding member] 22 is aligned to the first inner choke [fixing member] 34 outer perimeter, Fig. 1 and 2, Col 4 line 30-33, see annotated drawing [2] below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka in view of Fish and Komatsu to incorporate the teachings of Lerssen and have a shielding member’s outermost perimeter aligned to the fixing member’s outermost perimeter. Doing so would have the benefit of protecting the choke [shielding member] from getting contaminated by food products and vapors during cooking which makes cleaning the choke [shielding member] difficult (Col 1, lines 20-30, Lerssen)

    PNG
    media_image1.png
    296
    477
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    560
    814
    media_image2.png
    Greyscale

Regarding claim 2, Tanaka in view of Fish, Komatsu, and Lerssen teaches the cooking appliance of claim 1. Furthermore, Tanaka teaches wherein the plurality of conductive wires have a diameter of 0.1 mm to 0.14 mm (wires have a diameter in the range of 0.1 to 0.4 mm, Col 1 line 65, Tanaka), and 30 to 50 conductive wires among the plurality of conductive wire are 
Regarding claim 3, Tanaka in view of Fish, Komatsu, and Lerssen teaches the cooking appliance of claim 1. Furthermore, Tanaka teaches wherein the plurality of conductive wires include a first conductive wire arranged in a first direction (metal mesh is composed of longitudinal wires, Col 9 lines 6-8, Tanaka) and a second conductive wire arranged in a second direction (metal mesh is composed of transversal wires, Col 9 lines 6-8, Tanaka), a diameter of the first conductive wire is different from a diameter of the second conductive wire (longitudinal and transversal wires of metal mesh have different diameters, Col 9 lines 6-8, Tanaka), and a number of the first conductive wire arranged per inch is different from a number of the second 
Regarding claim 5, Tanaka in view of Fish, Komatsu, and Lerssen teaches the cooking appliance of claim 1, except wherein a thickness of the heat- resistant coating is between 0.01 mm and 0.03 mm.
Fish further teaches wherein a thickness of the heat- resistant coating is between 0.01 mm and 0.03 mm (the coating has a thickness of 0.4 to 1.5 mil, where 1 mil = 0.001 inches or 25.4 micrometers which converts into 0.01 mm to 0.038 mm, par. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka in view of Fish, Komatsu, and Lerssen to incorporate the further teachings of Fish, wherein the coating has a thickness between 0.01 mm to 0.03 mm. Doing so would have the benefit of producing a coating with superior heat resistance (par. 5, Fish) while being customizable in terms of coating color, appearance, feel, and glossiness (par. 4, Fish).
Regarding claim 7, Tanaka in view of Fish, Komatsu, and Lerssen teaches the cooking appliance of claim 1, except wherein the heat-resistant coating includes a matting agent, and the content of the matting agent is 10% or less.
Fish further teaches wherein the heat-resistant coating includes a matting agent (coating compositions may further include matting agents, par. 30), and the content of the matting agent is 10% or less (an example of a coating composition is shown in Table 5 where the matting agent is less than 2%).
 to incorporate the further teachings of Fish, wherein the coating has a thickness between 0.01 mm to 0.03 mm. Doing so would have the benefit of producing a coating with superior heat resistance (par. 5, Fish) while being customizable in terms of coating color, appearance, feel, and glossiness (par. 4, Fish).
Regarding claim 8, Tanaka in view of Fish, Komatsu, and Lerssen teaches the cooking appliance of claim 1. Furthermore, Tanaka teaches wherein the screen is formed of a transparent material (glass plate 21, Col 3, line 55, Tanaka).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Fish, Komatsu, and Lerssen, and further in view of Dowling (GB 2240884 A).
Regarding claim 4, Tanaka in view of Fish, Komatsu, and Lerssen teaches the cooking appliance of claim 1, except wherein the plurality of conductive wires include at least one of stainless steel, platinum, copper, nickel, chromium, titanium, and carbon nanotubes.
Dowling teaches a microwave seal to prevent passage of electromagnetic waves (page 1 lines 1-3) where the seal comprises a resilient wire mesh with a stainless steel central core with copper wires around the stainless steel central core (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka in view of Fish, Komatsu, and Lerssen to incorporate the teachings of Dowling and use conductive wires made of stainless steel core with copper wires around the core. Doing so would have the benefit of absorbing more microwave radiation and reflect less radiation (pg. 2 par.4 lines 1-7, Dowling).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Fish, Komatsu, and Lerssen, and further in view of Miyahara (US 20100168308 A1) and Mikami (US 4283513 A).
Regarding claim 6, Tanaka in view of Fish, Komatsu, and Lerssen teaches the cooking appliance of claim 1, except wherein the heat-resistant coating includes silicon, and the content of silicon is between 2% and 10%.
Miyahara teaches heat-resistant paint (par. 3) for use as a coating in applications where heat resistance is required (par. 3) wherein the heat-resistant coating includes silicon (heat-resistant paint includes silicon, par. 3; where the paint can be a mixture of 30 mass parts black pigment, 50 mass parts of straight silicone resin (epoxy-based resin can also be used, par. 9), and 20 mass parts solvent (xylene) par. 57; the black pigment consists of less than 3% mass silicon, par. 9). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tanaka in view of Fish, Komatsu, and Lerssen with the teachings of Miyahara wherein said heat-resistant coating includes silicon. Doing so would make a heat-resistant paint which is capable of forming a paint film that inhibits whitening even in high-temperature environments (par. 7, Miyahara).
Mikami teaches a siloxane-modified epoxy resin which have excellent chemical and heat resistance (Col 1 lines 9-11) wherein the heat-resistant coating includes silicon, and the content of silicon is between 2% and 10% (the siloxane-modified epoxy resins can be made by reacting 5 to 70 parts by weight of the alkylphenylpolysiloxane and with 95 to 5 parts by weight of the epoxy resin, Col 3 lines 5-7; it would have been obvious to a person having ordinary skill in the art, when Tanaka in view of Fish, Komatsu, Lerssen, and Miyahara is modified by Mikami to use the silicon concentration of a silicon resin provided by Mikami in the heat-resistant paint 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tanaka in view of Fish, Komatsu, Lerssen and Miyahara with the teachings of Mikami wherein said heat-resistant coating includes silicon, and the content of said silicon is between 2% and 10%. Doing so would have the benefit of a coating that may improve the resistance to degradation by water of electrical properties of cured siloxane-modified epoxy resin compositions (abstract and Col. 1, lines 7-9, 22-25, Miyahara).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Fish, Komatsu, and Lerssen, and further in view of Brophy (US 20160085944 A1).
Regarding claim 9, Tanaka in view of Fish, Komatsu, and Lerssen teaches the cooking appliance of claim 8, except wherein the screen includes an antireflective layer on a side facing the shielding member.
Brophy teaches coating substrates such as glass (par. 3) wherein the screen includes an antireflective layer (coatings have been developed for glass that have anti-reflective properties, par. 5) on a side facing the shielding member (anti-reflective coatings are normally used on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka in view of Fish, Komatsu, and Lerssen to incorporate the teachings of Brophy and include anti-reflective coatings. Doing so would have the benefit of enhancing visibility by maximizing influx of incident light and minimizing distracting reflections (par. 7, Brophy).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Fish, Komatsu, and Lerssen, and further in view of Wales (US 6675449 B2).
Regarding claim 10, Tanaka in view of Fish, Komatsu, and Lerssen teaches the cooking appliance of claim 1, except wherein the fixing member further includes a protrusion protruding toward the door frame, the door frame further includes a recess into which the protrusion is inserted, and the shielding member is pressed by the protrusion so as to be inserted into the recess.
Wales teaches a device for securing two surfaces with protrusions wherein the fixing member further includes a protrusion (set of protrusions 410 of part B, Fig. 10) protruding toward the door frame (protrusions 410 of part B is facing the recesses 430 of part A, Fig. 10; where the fasteners could be applied to Tanaka to substitute for, or be used in concert with, the screws that Tanaka uses to interlock the door inner frame and the metal plate door frame; where the protrusions can be secured in a recess to firmly grasp the liner, Col 1 lines 45-52), the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka in view of Fish, Komatsu, and Lerssen to incorporate the teachings of Wales and use protrusions and recesses to fasten the fixing member and the door frame. Doing so would have the benefit of securing a liner material to the surface of an object (Col 1 lines 30-39, Wales).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Fish, Komatsu, and Lerssen, and further in view of Armstrong (US 20140000184 A1).
Regarding claim 11, Tanaka in view of Fish, Komatsu, and Lerssen teaches the cooking appliance of claim 1, except wherein the fixing member further includes a reinforcing portion crossing the opening of the fixing member. 
Armstrong teaches a rectangular framed panel that is covering a screening material (par. 2) wherein the fixing member further includes a reinforcing portion (secondary structural member 210 and diagonal braces 206 and 212, Fig. 3A) crossing the opening of the fixing member (members 210, 206, and 212 crosses the structural panel, par. 17, Fig. 3A; where the primary structural panel composes of 202, 214, 204, and 208). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka in view of Fish, Komatsu, and Lerssen to .

Claim 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Fish, Komatsu, and Lerssen.
Regarding claim 16, Tanaka teaches a door (3) for a cooking appliance (microwave oven, abstract), comprising: a door frame (door frame 24) having an opening (door screen 5), 
a shielding member (wire mesh 23), disposed at the door frame, configured to cover the opening of the door frame (wire screen is part of the door screen, which covers the opening, Col 3, 56-58), and having a plurality of conductive wires crossing each other (metal mesh with wires, Col 1 lines 61-65, Fig. 6; where the wires are weaved into a metal mesh, Col 6 line 16) and a coating (oxide coating on the wire screen, Col 4 lines 30-34; where the coating is used to reduce reflection rays), 
a fixing member (door inner frame 20), coupled with the door frame (inner frame 20 is attached to the door frame 27 by screws 25, Fig. 3, Col. 3 lines 64-65), having an opening corresponding to the opening of the door frame (door screen 5 is fixed by the door inner frame 20 that has an opening corresponding to that of the door frame 24, Fig. 1 and 3), and the shielding member disposed in between the door frame and the fixing member (wire mesh 23 is between the door frame 24 and inner door frame 20, Fig. 3), and 
a screen (glass plate 21) provided on a side of the fixing member from the shielding member (glass plate 21 on a side of the inner door frame 23, Fig. 3), wherein the screen is spaced a predetermined distance (glass plate 21 is pressed by the inner door frame to sit next to 
Fish teaches silicon-based coating for a wide range of applications that require high temperature and heat resistance (par. 2), including a heat-resistant coating (silicon-based coating which has desired features that include heat resistance par. 2; where the coatings can be applied in a range of materials and surfaces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the teachings of Fish and include a silicon-based heat-resistant coating. Doing so would have the benefit of producing a coating with superior heat resistance (par. 5, Fish) while being customizable in terms of coating color, appearance, feel, and glossiness (par. 4, Fish).
Tanaka does not teach said screen provided on an opposite side of the fixing member from the shielding member, wherein the screen is spaced a predetermined distance from the shielding member by the fixing member.
Komatsu teaches an microwave oven door wherein said screen provided on an opposite side of the fixing member from the shielding member (plate [screen] 26 is on the opposite of the inner plate [fixing member] 24 from the sheet [shielding member] 22, see annotated drawing [1] below), wherein the screen is spaced a predetermined distance from the shielding member by the fixing member (plate [screen] 26 is set a predetermined distance from the sheet [shielding member] 22 by the inner plate [fixing member] 24, see annotated drawing [1] below)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka in view of Fish to incorporate the teachings of Komatsu and place the screen on the opposite side of the fixing member from the 
Tanaka does not teach wherein an outermost perimeter of the shielding member is formed to correspond to an outermost perimeter of the fixing member, such that an outermost size and outermost shape of the shielding member and the fixing member correspond to each other and are aligned in the door frame.
Lerssen teaches an oven door assembly wherein an outermost perimeter of the shielding member (choke 22) is formed to correspond to an outermost perimeter of the fixing member (first inner choke cover), such that an outermost size and outermost shape of the shielding member and the fixing member correspond to each other and are aligned in the door frame (outer perimeter of the choke [shielding member] 22 is aligned to the first inner choke [fixing member] 34 outer perimeter, Fig. 1, see annotated drawing [2] below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka in view of Fish and Komatsu to incorporate the teachings of Lerssen and have a shielding member’s outermost perimeter aligned to the fixing member’s outermost perimeter. Doing so would have the benefit of protecting the choke from getting contaminated by food products and vapors during cooking which makes cleaning the choke difficult (Col 1, lines 20-30, Lerssen)

    PNG
    media_image1.png
    296
    477
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    560
    814
    media_image2.png
    Greyscale

Regarding claim 17, Tanaka in view of Fish, Komatsu, and Lerssen teaches the cooking appliance of claim 16. Furthermore, Tanaka teaches wherein the plurality of conductive wires include a first conductive wire arranged in a first direction (metal mesh is composed of longitudinal wires, Col 9 lines 6-8, Tanaka) and a second conductive wire arranged in a second 
Regarding claim 18, Tanaka in view of Fish, Komatsu, and Lerssen teaches the cooking appliance of claim 16. Furthermore, Tanaka teaches wherein the screen is formed of a transparent material (glass plate 21, Tanaka).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Fish, Komatsu, and Lerssen and further in view of Armstrong (US 20140000184 A1).
Regarding claim 19, Tanaka in view of Fish, Komatsu, and Lerssen teaches the cooking appliance of claim 16, except wherein the fixing member further includes a protrusion protruding toward the door frame, the door frame further includes a recess into which the protrusion is inserted, and the shielding member is pressed by the protrusion so as to be inserted into the recess.
Wales teaches a device for securing two surfaces with protrusions wherein the fixing member further includes a protrusion (set of protrusions 410 of part B, Fig. 10) protruding toward the door frame (protrusions 410 of part B is facing the recesses 430 of part A, Fig. 10; where the fasteners could be applied to Tanaka to substitute for, or be used in concert with, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka in view of Fish, Komatsu, and Lerssen to incorporate the teachings of Wales and use protrusions and recesses to fasten the fixing member and the door frame. Doing so would have the benefit of securing a liner material to the surface of an object (Col 1 lines 30-39, Wales).

Claim 1-3, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over and Lerssen et al. (US 5789724 A) in view of Tanaka et al. (US 4010343 A) and Fish (US 20190048209 A1).
Regarding claim 1, Lerssen teaches a cooking appliance (oven door, abstract), comprising: a main body (oven body 110, Fig. 11) having a cooking chamber (cooking chamber, not shown, Col 5 lines 33-35); and a door (oven door assembly 20) configured to open or close the cooking chamber (door is used for opening and closing of the cooking chamber, Col. 5 lines 14-15), the door including: 
a door frame (outer choke cover 31) having an opening (opening 48), 
a shielding member (choke 22), disposed at the door frame, configured to cover the opening of the door frame (choke mounts onto and covers the outer choke cover, Fig. 1),
 below), and 
a screen (contaminant barrier 36) provided on an opposite side (contaminant barrier is on the opposite side of the first inner choke cover from the choke, Fig. 1, see annotated drawing [1] below) of the fixing member from the shielding member, wherein the screen is spaced a predetermined distance from the shielding member by the fixing member (contaminant barrier is spaced away from the choke by the first inner choke, Fig. 1, see annotated drawing [1] below),
and, wherein an outermost perimeter of the shielding member is formed to correspond to an outermost perimeter of the fixing member, such that an outermost size and outermost shape of the shielding member and the fixing member correspond to each other and are aligned in the door frame (outer perimeter of the choke 22 is aligned to the first inner choke’s 34 outer perimeter, Col 4 lines, 30-32, Fig. 1 and 2, Col 4 line 30-33, see annotated drawing [2] below).
Lerssen does not teach having a plurality of conductive wires crossing each other and a heat- resistant coating.
Tanaka teaches a microwave oven having a plurality of conductive wires crossing each other (metal mesh with wires, Col 1 lines 61-65, Fig. 6; where the wires are weaved into a metal mesh, Col 6 line 16) and a coating (oxide coating on the wire screen, Col 4 lines 30-34; where the coating is used to reduce reflection rays). 
Fish teaches heat-resistant coating (silicon-based coating which has desired features that include heat resistance par. 2; where the coatings can be applied in a range of materials and surfaces)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the teachings of Fish include a silicon-based heat-resistant coating. Doing so would have the benefit of producing a coating with superior heat resistance (par. 5, Fish) while being customizable in terms of coating color, appearance, feel, and glossiness (par. 4, Fish).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lerssen to incorporate the teachings of Tanaka and Fish and include a wire screen with a heat resistant coating. Doing so would have the benefit of improving the observation of the heating chamber (Col 1 lines 23-25, Tanaka) and producing a coating with superior heat resistance (par. 5, Fish) while being customizable in terms of coating color, appearance, feel, and glossiness (par. 4, Fish).

    PNG
    media_image3.png
    679
    1077
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    560
    814
    media_image4.png
    Greyscale

Regarding claim 2, Lerssen in view of Tanaka and Fish teaches the cooking appliance of claim 1, except wherein the plurality of conductive wires have a diameter of 0.1 mm to 0.14 mm, and 30 to 50 conductive wires among the plurality of conductive wire are arranged side by side per inch.
Tanaka further teaches wherein the plurality of conductive wires have a diameter of 0.1 mm to 0.14 mm (wires have a diameter in the range of 0.1 to 0.4 mm, Col 1 line 65, Tanaka), and 30 to 50 conductive wires among the plurality of conductive wire are arranged side by side per inch (the space between wires range from 0.18 to 0.92 mm, Col 1 lines 61-67. The range for the spacing between wires, roughly equates to the 30-50 wires per inch of the current invention after doing some calculation. For instance, given that 1 inch = 25.4mm, and assuming that the diameter of a series of wires next to each other is constant and the spacing between those wires also remains constant, then the spacing for wires with 0.1 mm diameter is 0.77 mm with 30 wires and 0.42 mm with 50 wires and the spacing for wires with 0.14 mm diameter is 0.73 mm with 30 wires and 0.376 mm with 50 wires. This is found by calculating the total width of the respective total number of wires (per inch) in millimeters, subtracting that from 25.4 mm and then dividing that value by the total number of spaces (distributed evenly) between the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lerssen in view of Tanaka and Fish to incorporate the additional teachings of Tanaka and weave wires with different thicknesses and spacing. Doing so would have the benefit of improving the observation of the heating chamber (Col 1 lines 23-25, Tanaka) and aesthetic view point (Col 8 line 39-41, Tanaka).
Regarding claim 3, Lerssen in view of Tanaka and Fish teaches the cooking appliance of claim 1, except wherein the plurality of conductive wires include a first conductive wire arranged in a first direction and a second conductive wire arranged in a second direction, a diameter of the first conductive wire is different from a diameter of the second conductive wire, and a number of the first conductive wire arranged per inch is different from a number of the second conductive wire arranged per.
Tanaka further teaches wherein the plurality of conductive wires include a first conductive wire arranged in a first direction (metal mesh is composed of longitudinal wires, Col 9 lines 6-8, Tanaka) and a second conductive wire arranged in a second direction (metal mesh is composed of transversal wires, Col 9 lines 6-8, Tanaka), a diameter of the first conductive wire is different from a diameter of the second conductive wire (longitudinal and transversal wires of metal mesh have different diameters, Col 9 lines 6-8, Tanaka), and a number of the first conductive wire arranged per inch is different from a number of the second conductive wire 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lerssen in view of Tanaka and Fish to incorporate the additional teachings of Tanaka and weave wires with different thicknesses and spacing. Doing so would have the benefit of improving the observation of the heating chamber (Col 1 lines 23-25, Tanaka) and aesthetic view point (Col 8 line 39-41, Tanaka).
Regarding claim 5, Lerssen in view of Tanaka and Fish teaches the cooking appliance of claim 1, except wherein a thickness of the heat- resistant coating is between 0.01 mm and 0.03 mm.
Fish further teaches wherein a thickness of the heat- resistant coating is between 0.01 mm and 0.03 mm (the coating has a thickness of 0.4 to 1.5 mil, where 1 mil = 0.001 inches or 25.4 micrometers which converts into 0.01 mm to 0.038 mm, par. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lerssen in view of Tanaka and Fish to incorporate the further teachings of Fish, wherein the coating has a thickness between 0.01 mm to 0.03 mm. Doing so would have the benefit of producing a coating with superior heat resistance (par. 5, Fish) while being customizable in terms of coating color, appearance, feel, and glossiness (par. 4, Fish).
Regarding claim 7, Lerssen in view of Tanaka and Fish teaches the cooking appliance of claim 1, except wherein the heat-resistant coating includes a matting agent, and the content of the matting agent is 10% or less.
Fish further teaches wherein the heat-resistant coating includes a matting agent (coating compositions may further include matting agents, par. 30), and the content of the matting agent is 10% or less (an example of a coating composition is shown in Table 5 where the matting agent is less than 2%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lerssen in view of Tanaka and Fish to incorporate the further teachings of Fish, wherein the coating has a thickness between 0.01 mm to 0.03 mm. Doing so would have the benefit of producing a coating with superior heat resistance (par. 5, Fish) while being customizable in terms of coating color, appearance, feel, and glossiness (par. 4, Fish).
Regarding claim 8, Lerssen in view of Tanaka and Fish teaches the cooking appliance of claim 1. Furthermore, Lerssen teaches wherein the screen is formed of a transparent material (contamination barrier 36 may be transparent, Col 3 lines 52-53, Lerssen).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lerssen in view of Tanaka and Fish, and in further view of Dowling (GB 2240884 A).
Regarding claim 4, Lerssen in view of Tanaka and Fish teaches the cooking appliance of claim 1, except wherein the plurality of conductive wires include at least one of stainless steel, platinum, copper, nickel, chromium, titanium, and carbon nanotubes.
Dowling teaches a microwave seal to prevent passage of electromagnetic waves (page 1 lines 1-3) where the seal comprises a resilient wire mesh with a stainless steel central core with copper wires around the stainless steel central core (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lerssen in view of Tanaka and Fish to incorporate the teachings of Dowling and use conductive wires made of stainless steel core with copper wires around the core. Doing so would have the benefit of absorbing more microwave radiation and reflect less radiation (pg. 2 par.4 lines 1-7, Dowling).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lerssen in view of Tanaka and Fish, and further in view of Miyahara (US 20100168308 A1) and Mikami (US 4283513 A).
Regarding claim 6, Lerssen in view of Tanaka and Fish teaches the cooking appliance of claim 1, except wherein the heat-resistant coating includes silicon, and the content of silicon is between 2% and 10%.
Miyahara teaches heat-resistant paint (par. 3) for use as a coating in applications where heat resistance is required (par. 3) wherein the heat-resistant coating includes silicon (heat-resistant paint includes silicon, par. 3; where the paint can be a mixture of 30 mass parts black pigment, 50 mass parts of straight silicone resin (epoxy-based resin can also be used, par. 9), and 20 mass parts solvent (xylene) par. 57; the black pigment consists of less than 3% mass silicon, par. 9). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lerssen in view of Tanaka and Fish with the teachings of Miyahara wherein said heat-resistant coating includes silicon. Doing so would make a heat-
Mikami teaches a siloxane-modified epoxy resin which have excellent chemical and heat resistance (Col 1 lines 9-11) wherein the heat-resistant coating includes silicon, and the content of silicon is between 2% and 10% (the siloxane-modified epoxy resins can be made by reacting 5 to 70 parts by weight of the alkylphenylpolysiloxane and with 95 to 5 parts by weight of the epoxy resin, Col 3 lines 5-7; it would have been obvious to a person having ordinary skill in the art, when Tanaka in view of Fish, Komatsu, Lerssen, and Miyahara is modified by Mikami to use the silicon concentration of a silicon resin provided by Mikami in the heat-resistant paint composition formula provided by Miyahara, to determine an approximate silicon composition for a heat-resistant coating that contains silicon. Since xylene does not contain any silicon, 20 mass parts provide 0% silicon. If it is assumed that the black pigment contains 3% silicon (maximum according to Miyahara), then the 30 mass parts of black pigment provides .9% silicon. So, the total percentage amount of silicon in the coating is approximately .9% plus the product of 50 mass parts of total resin (silicon and epoxy) and the percentage of silicon resin used in the total resin if the concentration of silicon in the silicon resin is assumed to be 100%. Since 5 parts by weight of silicon may be used according to Mikami, the minimum percentage of silicon in the coating would be about 3.4% which is within the range of the current invention).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lerssen in view of Tanaka, Fish and Miyahara with the teachings of Mikami wherein said heat-resistant coating includes silicon, and the content of said silicon is between 2% and 10%. Doing so would have the benefit of a coating that may improve the resistance to degradation by water of electrical properties of cured siloxane-modified epoxy resin compositions (abstract and Col. 1, lines 7-9, 22-25, Miyahara).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lerssen in view of Tanaka and Fish, and further in view of Brophy (US 20160085944 A1).
Regarding claim 9, Lerssen in view of Tanaka, Fish, Miyahara, and Mikami teaches the cooking appliance of claim 8, except wherein the screen includes an antireflective layer on a side facing the shielding member.
Brophy teaches coating substrates such as glass (par. 3) wherein the screen includes an antireflective layer (coatings have been developed for glass that have anti-reflective properties, par. 5) on a side facing the shielding member (anti-reflective coatings are normally used on transparent materials to maximize influx of incident light and minimize distracting reflections (i.e. improve visibility), par. 7; the coatings minimize reflection on the surface of the glass, par.6; it would have been obvious to one of ordinary skill in the art to direct the anti-reflective layer on the screen towards the incident light, which is in the direction of the shielding member since the screen is behind the shielding member).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lerssen in view of Tanaka and Fish to incorporate the teachings of Brophy and include anti-reflective coatings. Doing so would have the benefit of enhancing visibility by maximizing influx of incident light and minimizing distracting reflections (par. 7, Brophy).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lerssen in view of Tanaka and Fish, and further in view of Armstrong (US 20140000184 A1).
Regarding claim 11, Lerssen in view of Tanaka and Fish teaches the cooking appliance of claim 1, except wherein the fixing member further includes a reinforcing portion crossing the opening of the fixing member. 
Armstrong teaches a rectangular framed panel that is covering a screening material (par. 2) wherein the fixing member further includes a reinforcing portion (secondary structural member 210 and diagonal braces 206 and 212, Fig. 3A) crossing the opening of the fixing member (members 210, 206, and 212 crosses the structural panel, par. 17, Fig. 3A; where the primary structural panel composes of 202, 214, 204, and 208). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lerssen in view of Tanaka and Fish to incorporate the teachings of Armstrong and include a reinforcing portion crossing the opening of the fixing member. Doing so would have the benefit of resisting racking and increasing structural integrity (par. 2 and par. 17, Armstrong).

Claim 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lerssen in view of Tanaka and Fish.
Regarding claim 16, Lerssen teaches a door (over door assembly 20) for a cooking appliance (oven door, abstract), comprising: 
a door frame (outer choke cover 31) having an opening (opening 48), 
a shielding member (choke 22), disposed at the door frame, configured to cover the opening of the door frame (choke mounts onto and covers the outer choke cover, Fig. 1),
a fixing member (first inner choke cover 34), coupled with the door frame (first inner choke cover is attached to lens retainer 24 through fasteners, where the lens retainer is part of the outer choke cover, Col 3 lines 43-47), having an opening (opening 60) corresponding to the opening of the door frame (opening 60 aligns with opening 48, Col 4 lines 23-25), and the shielding member disposed in between the door frame and the fixing member (choke is  below), and 
a screen (contaminant barrier 36) provided on an opposite side (contaminant barrier is on the opposite side of the first inner choke cover from the choke, Fig. 1, see annotated drawing [1] below) of the fixing member from the shielding member, wherein the screen is spaced a predetermined distance from the shielding member by the fixing member (contaminant barrier is spaced away from the choke by the first inner choke, Fig. 1, see annotated drawing [1] below),
and, wherein an outermost perimeter of the shielding member is formed to correspond to an outermost perimeter of the fixing member, such that an outermost size and outermost shape of the shielding member and the fixing member correspond to each other and are aligned in the door frame (outer perimeter of the choke 22 is aligned to the first inner choke’s 34 outer perimeter, Col 4 lines, 30-32, Fig. 1 and 2, Col 4 line 30-33, see annotated drawing [2] below).
Lerssen does not teach having a plurality of conductive wires crossing each other and a heat- resistant coating.
Tanaka teaches a microwave oven having a plurality of conductive wires crossing each other (metal mesh with wires, Col 1 lines 61-65, Fig. 6; where the wires are weaved into a metal mesh, Col 6 line 16) and a coating (oxide coating on the wire screen, Col 4 lines 30-34; where the coating is used to reduce reflection rays). 
Fish teaches heat-resistant coating (silicon-based coating which has desired features that include heat resistance par. 2; where the coatings can be applied in a range of materials and surfaces)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the teachings of Fish include a silicon-based heat-resistant coating. Doing so would have the benefit of producing a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lerssen to incorporate the teachings of Tanaka and Fish and include a wire screen with a heat resistant coating. Doing so would have the benefit of improving the observation of the heating chamber (Col 1 lines 23-25, Tanaka) and produce a coating with superior heat resistance (par. 5, Fish) while being customizable in terms of coating color, appearance, feel, and glossiness (par. 4, Fish).

    PNG
    media_image5.png
    679
    1077
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    560
    814
    media_image6.png
    Greyscale

Regarding claim 17, Lerssen in view of Tanaka and Fish teaches the cooking appliance of claim 16, except wherein the plurality of conductive wires include a first conductive wire arranged in a first direction and a second conductive wire arranged in a second direction, a diameter of the first conductive wire is different from a diameter of the second conductive wire, and a number of the first conductive wire arranged per inch is different from a number of the second conductive wire arranged per inch.
Tanaka further teaches wherein the plurality of conductive wires include a first conductive wire arranged in a first direction (metal mesh is composed of longitudinal wires, Col 9 lines 6-8, Tanaka) and a second conductive wire arranged in a second direction (metal mesh is composed of transversal wires, Col 9 lines 6-8, Tanaka), a diameter of the first conductive wire is different from a diameter of the second conductive wire (longitudinal and transversal wires of metal mesh have different diameters, Col 9 lines 6-8, Tanaka), and a number of the first conductive wire arranged per inch is different from a number of the second conductive wire 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lerssen in view of Tanaka and Fish to incorporate the additional teachings of Tanaka and weave wires with different thicknesses and spacing. Doing so would have the benefit of improving the observation of the heating chamber (Col 1 lines 23-25, Tanaka) and aesthetic view point (Col 8 line 39-41, Tanaka).
Regarding claim 18, Lerssen in view of Tanaka and Fish teaches the cooking appliance of claim 16. Furthermore, Lerssen teaches wherein the screen is formed of a transparent material (contamination barrier 36 may be transparent, Col 3 lines 52-53, Lerssen).

Response to Arguments
Applicant’s arguments, see Amendment pages 7-10 and, filed on 9/24/2020, with respect to the rejection(s) of claims 1 and 16 under Tanaka in view of Fish and Komatsu have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Tanaka in view of Fish, Komatsu, and Lerssen.
In response to applicant’s argument with respect to Tanaka in view of Fish and Komatsu as related to independent claims 1 and 16, the argument is moot when Tanaka is modified by Fish, Komatsu, and Lerssen, as described above. Consequently, the combination of Tanaka in view of Fish, Komatsu, and Lerssen does teach the current invention as indicated in independent claim 1 and 16, and therefore can be applied to the dependent claims as well by being modified 

Applicant’s arguments, see Amendment pages 7-10 and, filed on 9/24/2020, with respect to the rejection(s) of claims 1 and 16 under Lerssen in view of Tanaka and Fish have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Lerssen in view of Tanaka and Fish.
In response to applicant’s argument with respect to Tanaka in view of Fish and Komatsu as related to independent claims 1 and 16, the argument is moot when Lerssen is modified by Tanaka and Fish, as described above. Consequently, the combination of Lerssen in view of Tanaka and Fish does teach the current invention as indicated in independent claim 1 and 16, and therefore can be applied to the dependent claims as well by being modified as necessary by Dowling, Miyahara et al., Mikami, Brophy et al., and Armstrong et al. Since all outstanding rejections have not been overcome in view of the combination of Lerssen in view of Tanaka and Fish, the withdrawn claims 12-15 are not rejoined.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bucksbaum (US 4390767 A) teaches a microwave oven door with shielding member (perforated metal wall 94), fixing member (wall portion 108), and a screen (outer glass panel 48). Where the shielding member and fixing member are aligned (Fig. 3 and 4a)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422.  The examiner can normally be reached on Mon-Fri 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIMPSON A CHEN/Examiner, Art Unit 3761               

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761